Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM For Immediate Release BSD Medical Corporation Announces Second Quarter Fiscal 2011 Financial Results, Citing Improvements in Cash Used in Operations and Net Loss SALT LAKE CITY, April 8, 2011—BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD) (www.bsdmedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for its second fiscal quarter ended February 28, 2011, including: · Cash and cash equivalents of $19.8 million · No debt · Total stockholders’ equity of $23.0 million · Net cash used in operating activities of $1,510,000 for the six months ended February 28, 2011, a 58% improvement compared to net cash used in operating activities of $3,627,000 for the comparable six-month period of last fiscal year · Net loss of $1,554,000 for the three months ended February 28, 2011, a 19% improvement compared to a net loss of $1,920,000 for the comparable three-month period of last fiscal year · Net loss of $2,501,000 for the six months ended February 28, 2011, a 35% improvement compared to a net loss of $3,867,000 for the comparable six-month period of last fiscal year · Current hyperthermia systems sales backlog of $2.0 million · Total revenues of $444,000 for the three months ended February 28, 2011, a 26% decrease from total revenues of $600,000 for the comparable three-month period of last fiscal year · Total revenues of $951,000 for the six months ended February 28, 2011, a 7% decrease from total revenues of $1,026,000 for the comparable six-month period of last fiscal year “The second quarter results continue to reflect the year-to-date positive impact of the expense reduction measures we implemented to reduce the level of our operating cash burn,” said Harold Wolcott, President of the Company.“We have a strong balance sheet, no debt, and a significant sales backlog, and believe we are sufficiently capitalized to continue the progress we have made to date in the roll out of our MicroThermX® Microwave Ablation System and to support its global distribution network.” Other highlights of the quarter and more recent activities include the following: · Success in the Company’s product launch strategy for the MicroThermX® focused on the placement of a select number of systems with pivotal, high-profile, interventional oncology key opinion leaders. 1 Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM · Early clinical success and strong positive clinician response to our MicroThermX®, driving purchase inquiries from an expanded base of hospitals. · The first international distributor sale of the MicroThermX® in Italy. · Finalizing domestic distribution networks and progress establishing international distribution networks dedicated to selling the MicroThermX®. · Over 50 independent distributor representatives fully trained on the MicroThermX® who are now actively selling. · Employment of an experienced Director of Marketing as well as a veteran microwave ablation Eastern Sales Manager to support the global distribution network for the MicroThermX®.Interviewing candidates for both Western Sales Manager and International Sales Manager. · Showcase of the MicroThermX® at the 36th annual scientific meeting of the Society of Interventional Radiology held in Chicago and attended by nearly 5,300 physicians, scientists and health professionals from around the world. About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.BSD’s product lines include both hyperthermia and ablation treatment systems.BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy.BSD’s microwave ablation system has been developed as a stand-alone therapy to ablate and destroy soft tissue.The Company has developed extensive intellectual property, multiple products in the market and well established distribution in the United States, Europe and Asia.Certain of the Company’s products have received regulatory approvals in the United States, Europe and China.For further information visit BSD Medical's website at www.BSDMedical.com. ### Statements contained in this press release that are not historical facts are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date. 2 BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS February 28, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Income tax receivable - Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits - Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 shares authorized, 29,599,616 and 26,178,679 shares issued, respectively 29,600 26,179 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 3 BSD MEDICAL CORPORATION Condensed Statements of Operations (Unaudited) Three Months Ended February 28, Six Months Ended February 28, Revenues: Sales $ Sales to related parties Equipment rental - - Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental - - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income Other income (expense) Total other income (expense) ) Loss before income taxes ) Income tax benefit - - Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted 4
